Citation Nr: 1755958	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA home loan benefits, to include the threshold issue of whether new and material evidence has been submitted to reopen the determination as to whether the Appellant's character of discharge constitutes a bar to the award of VA benefits.


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel









INTRODUCTION

The Appellant served on active duty from December 1978 to November 1982.  He was discharged under other than honorable conditions.

This matter came before the Board of Veterans Appeals (Board) on appeal from a January 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and a January 2010 administrative decision issued by the Winston-Salem, North Carolina, Home Loan Eligibility Center. 

In June 2014 and June 2015, the Board remanded this matter for further development.

In July 2015, the Appellant submitted a petition to stay these proceedings pending the outcome of an application for a correction of military record.  The Board for the Correction of Naval Records denied the Appellant's application in November 2016.  

The issue on appeal was previously denied in a June 1985 decision by the RO in Chicago, Illinois.  The Appellant did not perfect an appeal and the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103.  In any case involving a final denial, the Board must address whether reopening on the basis of new and material evidence is warranted before addressing the merits of the appeal, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  However, new and material evidence is not required when after a final decision VA receives relevant official service department records that existed and were not associated with the claim file when VA first decided the issue on appeal. 38 C.F.R. § 3.156(c).

In this case, the Veteran's service personnel records were not associated with the claim file at the time of the prior denial and have been obtained and associated with the claim file as part of the evidentiary development of the current appeal.  The records document the conditions of the Appellant's discharge and the Board therefore finds them to be relevant to the question of his character of discharge.  Thus, new and material evidence is not required and the claim must be reconsidered in the first instance. 38 C.F.R. § 3.156(c).


FINDINGS OF FACT

1.  The Appellant began service in December 1978 and was discharged in November 1982 under conditions other than honorable.

2.  During his service, the Appellant engaged in willful and persistent misconduct including approximately 248 days of unauthorized leave, disobedience and disrespect to a senior officer.

3.  The Appellant was not insane at the time he committed the in-service misconduct.

4.  VA benefits payments are barred as a matter of law.


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to VA benefits.  38 U.S.C. § 5303 (2012); 38 C.F.R. §§ 3.12, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim that his character of discharge does not constitute a bar for entitlement to VA benefits, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  When the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).

Notification letters dated February 1985 and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letters informed the Appellant that additional information or evidence was needed to support his case and asked him to send the information or evidence to VA.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Military personnel records and service treatment records were obtained by the RO and associated with the claim file.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The Appellant contends that the character of his discharge from service should not be a bar to an award of VA benefits.  In support of his claim, he has asserted that he was an alcoholic when he entered service and that the Navy was aware of his alcoholism.  He also contends that he became addicted to methamphetamine while in service.  

This appeal arose in connection with the Appellant's application for VA home loan benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of six conditions, including by sentence of general court-martial or as a deserter.  38 C.F.R. § 3.12(c).  The Board notes that the Appellant was convicted by a special court-martial in October 1981, however he was never sentenced by a general court martial.  The Appellant was also declared a deserter while in service, however this was not the condition of his discharge listed on his DD-214.  Therefore, the statutory bars are not applicable in this case.

As to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if (in pertinent part) it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  Id. 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

In this case, the Appellant's DD-214 indicates that his period of service from December 1978 to November 1982 concluded with a character of discharge of other than honorable conditions.  The narrative reason for separation was "misconduct-frequent involvement of a discreditable nature with civil or military authorities."  

Service personnel records reflect that during his period of duty the Appellant received non-judicial punishments (NJP) for a variety of offenses, including multiple periods of unauthorized absence, disrespectful language and disobedience.  Personnel records also reflect that he was convicted by a special court-martial in October 1981 for unauthorized absence.  Thereafter, in October 1982, based on the foregoing pattern of behavior, the Appellant was discharged under other than honorable conditions.  

Evidence in the record does not suggest, and the Appellant does not contend, that he was insane at the time of his in-service misconduct.  Service treatment records do not show that he sought psychiatric treatment in service, his in-service and separation medical examinations indicate normal psychiatric evaluations, and there is no evidence that he suffered from insanity due to a disease or that he did not know or understand the nature or consequences of his acts.  While the Appellant has submitted arguments regarding substance abuse, such addiction does not equate to a medical determination that he was insane and does not qualify for an exception under 38 C.F.R. § 3.12(d).

In November 2016, the Navy Board for Correction of Naval Records denied Appellant's application to correct his naval record, concluding, after considering such factors as the Appellant's alcoholism and Appellant's belief that the Navy should have offered him substance abuse treatment, that the weight of the evidence did not warrant re-characterization of the discharge given the seriousness of his repeated misconduct.

After a review of all the evidence, the Board finds that the Appellant had other than honorable service from December 1978 to November 1982 due to willful and persistent misconduct that did not constitute a mere "minor offense."  

This was not an isolated case of misconduct, but rather a history of repeated infractions that is reasonably characterized as "persistent."  From May 1980 until his discharge in October 1982, the Appellant committed multiple infractions including unauthorized leave totaling 248 days, disobedience and disrespectful behavior.  The Appellant received NJP in August 1980 for unauthorized absence and disobedience and signed a statement affirming that it had been explained that both prior and subsequent misconduct could result in discharge under other than honorable conditions.  He was declared a deserter on May 21, 1981 after having been an unauthorized absentee since April 21, 1981.  In October 1981 he was convicted at a special court-martial due to unauthorized absence from March 16-17, 1981, March 24-29, 1981, March 31-April 15, 1981 and April 21-October 19, 1981.  After his court-martial, the Appellant received three additional NJPs in April 1982, June 1982 and September 1982, for offenses including additional unauthorized absences, disrespect and disobedience to a superior petty officer, disobeying a lawful order and missing restricted men's muster, after which he was discharged by reason of misconduct due to frequent involvement of a discreditable nature with military authorities.  At both the April 1982 and June 1982 NJPs, the Appellant signed additional statements indicating his awareness of the consequences of prior and subsequent misconduct.  

The record shows a pattern of behavior that is willful in that it involves repeated "conscious wrongdoing of known prohibited action." See 38 C.F.R. § 3.1(n).  As discussed, the Appellant was repeatedly advised of the consequences of continued misconduct and signed multiple statements attesting to his awareness of those consequences.  In the written recommendation for Appellant's discharge, his commanding officer noted that Appellant had "continual violations in spite of repeated counseling."

These actions, in particular Appellant's repeated and lengthy periods of unauthorized absence, constitute more than a "minor offense," as they precluded the performance of Appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Moreover, as reflected by the November 2016 Navy Board for Correction of Naval Records' acknowledgement of the seriousness of the Appellant's repeated misconduct, this was not an isolated incident, but rather a history of repeated offenses.  

In sum, after consideration of all the evidence, including the Appellant's assertions, the Board finds that the weight of the evidence demonstrates that the his discharge under other than honorable conditions was due to willful and persistent misconduct that was not based upon minor offenses.  Accordingly, the Appellant's character of discharge for his period of service from December 1978 to November 1981 is considered to have been issued under dishonorable conditions for VA purposes, and is a complete bar to VA benefits, other than health care under 38 U.S.C. 17.  38 C.F.R. §§ 3.12(d), 3.360(a).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In light of the foregoing determination regarding the threshold question of character of discharge, the Board finds that the Appellant is not entitled to home loan benefits.   


ORDER

The character of the Appellant's service from December 1978 to November 1982 is a bar to entitlement to VA benefits.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


